Citation Nr: 1227594	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-36 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for postoperative residuals of  traumatic arthritis of the lumbar spine and claimed lumbar radiculopathy (low back disorder).

2.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1959 to September 1962. 

This appeal to the Board of Veterans' Appeals  (Board) arose from rating an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for lumbar radiculopathy, assigning a zero percent rating from which the Veteran now seeks an increase.  To be clear, service connection was granted for a neurological component of the Veteran's service-connected orthopedic spine disability; however, as that neurological component was determined to be noncompensable in severity, it was combined with the orthopedic portion for an aggregated disability rating of 20 percent. 

The Veteran testified at a Board hearing via video conference in August 2010 before the undersigned Veterans Law Judge, with the Veteran sitting at the local RO, and the undersigned sitting at the Board's Central Office in Washington, DC.  The Veteran affirmatively stated on the record that he opted to represent himself at the hearing.  He also testified at a local RO hearing before a decision review officer (DRO) in October 2008.  Transcripts of the testimony at both hearings are associated with the claims file and have been reviewed.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file and, except for records for the period September 2011 to April 2012, there are currently no pertinent records that are not also in the paper claims file.  The Board notes the vast majority of those records are unrelated to the Veteran's low back disorder; and, the RO has reviewed and considered those records, as noted in the April 2012 supplemental statement of the case (SSOC).  Any further development or adjudication of this matter should take into account this paperless claims file.

The Board remanded this case in October 2010 to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The AMC completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the RO's May 2012 certification of the appeal back to the Board, the Veteran submitted a timely request for a Board hearing at the local RO.  See 38 C.F.R. §§ 20.703 and 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The RO shall schedule a hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.  If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


